Title: To George Washington from Brigadier General Caesar Rodney, 6 September 1777
From: Rodney, Caesar
To: Washington, George



Dr Genl
Midd[1]etown [Del.] Septr 6th 1777

Immediately on the rect of your Letter of yesterday I dispached one of my Light Horse with yours to Colo. Richardson Who he fortunately found at the Head of Sassafrass—By the same had I wrote to Collo.

Gist to obtain and give me the best information of the movements of the Enemies Fleet and have inclosed you his Letter to me on that Head—He mentions the rising and imbod[y]ing of some Tories and refers to another Letter sent herewith as to those mentioned to be in Kent on Dalaware I am apprehensive it must be without foundation because I have very Good inteligence from that Quarter every day and have hear’d nothing of it—When I arrived here yesterday was informed by a number of people that four Hundred of the Enemy had Landed that morning at Town point—the farthest point of Land between Elk and Boheamy I immediately sent a party off that way—the officer has returned and Reports that he was down on the point and all through that neck and that there were none of the Enemy to be Seen—I have a party of foot just Setting Out to Take a view of the enemy about Aitkens Tavern where I am informed they Still Lye—I had forgot to Tell you that the Officer of the Horse informed me he Took a View of the Elk River, and that he saw but three or four Vessels Small Vessels of war—Before I Left Wilmington I Drew five boxes of Ca[r]tri[d]ges, Could not then Obtain a wagon to bring them—The President promised to have them sent immediately However by some means or Other they are not Come. for want of them I am much distressed not having more than four Rounds I think the New Castle Malitia now may & Hope they will join me. I am Sir Yr Most Obedient Humbe Servt

Cæsar Rodney


P.S. A person Just Come from Kent on Delaware Says, there is a Report there that a Number of Tories on the Borders of that County and Maryland have Embodied that Some of them are taken, and that it is believed they were Encouraged to it by the Methodists Many of whose preachers are in that Quarter.

